Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 1 of 18




                          Exhibit 1
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 2 of 18




           City of New York, State of New York, County of New York



           I, Jacqueline Yorke, hereby certify that the document, “Screen_Recording_20210120-
           150629_WhatsApp” is, to the best of my knowledge and belief, a true and accurate
           translation from Spanish into English.




           ______________________
           Jacqueline Yorke
           (Currently situated in the County of New York)



           Sworn to before me remotely this
           January 22, 2021



           _____________________
           Signature, Notary Public
           (Currently situated in the County of New York)




           ___________________
           Stamp, Notary Public




                      LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL BUSINESS
     1250 BROADWAY, 32ND FLOOR, NEW YORK, NY 10001 | T 212.689.5555 | F 212.689.1059 | WWW.TRANSPERFECT.COM
                                         OFFICES IN 90 CITIES WORLDWIDE
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 3 of 18
   Screen_Recording_20210120-150629_WhatsApp
   Quinn Emanuel Urquhart & Sullivan, LLP
   January 21, 2021
   Transcript by TransPerfect

   [00:00:06]

   CÉSAR: Well, have you tested your mic yet? Sir?

   CÉSAR JÁUREGUI: Yes.

   CÉSAR: Check it if you want.

   CÉSAR JÁUREGUI: One, two, three, check.

   CÉSAR: There, there does everyone hear me well?

   CÉSAR JÁUREGUI: Can you hear clearly?

   SEVERAL PEOPLE: Yes.

   CÉSAR JÁUREGUI: First of all -

   CÉSAR: Are we going, are we going to start now? Well, thank you all very much. And you?

   FEMALE VOICE: Ready.

   CÉSAR JÁUREGUI: First of all, thank you for your coming to this communication exercise. I
   would like to start with an item of previous and special knowledge. This press conference, this
   communication exercise. I would like to begin with a special pre-pronouncement item. This
   press conference, this communication exercise is an exercise that I wish I never had to give. It is
   in my DNA not to criticize the governments of my own party. In my entire history as a politician,
   I have never attacked my party, or institutions linked to my party, much less governments
   emanating from my party. But what I have come to communicate to you today is of the utmost
   importance, for the state of the justice administration in the state of Chihuahua to be known. You
   all know very well, because you have followed it closely through your media, what has happened
   with the political persecution against María Eugenia Campos Galván. We have proven in one
   and a million ways, how this political persecution does not pursue any purpose other than to
   prevent at all costs, first her candidacy, and subsequently the exercise of her constitutional
   government. Kind fo (sic) – kind of, so that you understand clearly what I’m going to explain to
   you, I have to tell you how some cases are made up. You get a protected witness, they threaten
   that protected witness and they tell him that, if he does not give the version that the public
   prosecutor needs to incriminate a person, he could get in trouble, or there could be serious legal
   consequences for him. Then they consult there or get some false expert opinion, create a file,
   take it to the judiciary, and then get the matters bound over to trial, and in extreme cases, the
   defense of the person who is being subjected to that process is completely annulled through
   preventive detention. And that causes that person to have absolutely no means to defend himself.
   This is how cases are made up, or some cases in Chihuahua. I don’t have to tell you that there are
   precedents connected to this political persecution, which we evidence before you. All of you will
   remember, how we recently demonstrated and showed, how first and second level government


                                                                                                    1
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 4 of 18
   Screen_Recording_20210120-150629_WhatsApp
   Quinn Emanuel Urquhart & Sullivan, LLP
   January 21, 2021
   Transcript by TransPerfect

   officials were involved in a criminal investigation against María Eugenia Campos Galván, trying
   to get witnesses, to induce them to testify against her, for the purpose of being able to
   incriminate her in the commission of a crime. And these were important officials of the state
   government who were linked to that. So, what I have come to show you today obviously has a
   logical and causal background, which in some way determines in a significant manner the way in
   which some investigations are being developed, in order to incriminate persons, with the sole
   purpose of politically preventing them from carrying out some important activity. I must tell you
   that, for approximately 6 months, more or less at the end of July or the beginning of August, a
   person was talking to me on my phone, he,

   [00:05:07] to tell me that he was declaring falsehoods before the public prosecutor related to the
   matters investigated under the X files. In the case or in the investigation related to María Eugenia
   Campos Galván and with me. I even thought that these calls were due to a strategy, in order to
   intimidate me, because I constantly received threatening calls, etc., and I said: “Well, this guy is
   probably part of that strategy, and he’s calling me to intimidate me, or to try to undermine my
   spirits in relation to that.” So, I did not answer all the calls he made, I wouldn’t answer them, and
   I only said: “What do you want?” And he would try to tell me a story, and I would hang up on
   him, and tell him that I wasn’t interested. But this guy kept insisting, insisting, insisting,
   constantly calling me. And I have to tell you, I have total and absolutely absolute evidence of the
   calls he made to me, which can be checked in my phone bill. Because all of our bills, if you
   don’t ask for it, disclose the phones one dialed, or from where one received a call. That is very
   important to clarify. I must also tell you that this person makes a very clear account of the way in
   which they obtained their testimonies, in the matters to which I’m referring. And this person is
   maybe the most important witness in the files to which I’m referring. I’m going to ask César to
   please reveal the name of the person, and to show to us the recordings of the conversations I’m
   referring to. Come on in please.

   [CALL RECORDING OF NOVEMBER 29, 2020]

   JAIME HERRERA: Ehm, those who have not specified, that I can tell you.

   CÉSAR JÁUREGUI: Wait, I thought they had already -

   JAIME HERRERA: Dear Lord.

   CÉSAR JÁUREGUI: Hadn’t they already sent it?

   JAIME HERRERA: Hmm. At least for this part, no. Not yet. But they’re definitely working
   fast. Fast, fast. Day and night, dude.

   CÉSAR JÁUREGUI: But, but, in any case, well, this is just fucking bullshit, man. A shit ton of
   bullshit.




                                                                                                       2
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 5 of 18
   Screen_Recording_20210120-150629_WhatsApp
   Quinn Emanuel Urquhart & Sullivan, LLP
   January 21, 2021
   Transcript by TransPerfect

   JAIME HERRERA: Ah, ah no, look, the point is - it’s all bullshit, including mine, huh?

   [PAUSE CALL RECORDING OF NOVEMBER 29, 2020]

   CÉSAR JÁUREGUI: Stop it there. “It’s all bullshit, including mine.” Do you notice any
   pressure? Do you notice any… any compulsion on him? Any threat from me to make him
   declare that? Please continue, Caesar.

   [RESUME CALL RECORDING OF NOVEMBER 29, 2020]

   JAIME HERRERA: Well, I mean, and forced, coerced.

   [PAUSE CALL RECORDING OF NOVEMBER 29, 2020]

   CÉSAR JÁUREGUI: Stop it there. “Forced, coerced.” “It’s all bullshit, including mine. Forced,
   coerced. That’s how it had to be,” even.

   [RESUME CALL RECORDING OF NOVEMBER 29, 2020]

   JAIME HERRERA: This is the way it has to be, eh? I mean -

   CÉSAR JÁUREGUI: But can a fucking MP [Public Prosecutor] put pressure on you to that
   level?

   JAIME HERRERA: Yes. Ah, well, that, well, it is all the way to the top, dude, this shit has
   been done from the top.

   CÉSAR JÁUREGUI: But they’re just fucking lies, man, and everything.

   JAIME HERRERA: Yeah, yeah. That’s the great advantage. There are elements to deal with
   that.

   CÉSAR JÁUREGUI: And did you sign a lot of shit, dude? Well, just so that I know.

   JAIME HERRERA: Well, yeah yeah, yeah. They made me, a shit-ton of bullshit they’ve done
   to me, dude.

   [PAUSE CALL RECORDING OF NOVEMBER 29, 2020]

   CÉSAR JÁUREGUI: Stop it there. They have done everything to him, so as not to be vulgar.
   Go on, please.
   [RESUME CALL RECORDING OF NOVEMBER 29, 2020]

   CÉSAR JÁUREGUI: Just bullshit.



                                                                                                 3
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 6 of 18
   Screen_Recording_20210120-150629_WhatsApp
   Quinn Emanuel Urquhart & Sullivan, LLP
   January 21, 2021
   Transcript by TransPerfect

   JAIME HERRERA: Just bullshit, dude.

   CÉSAR JÁUREGUI: It’s messed up, really.

   JAIME HERRERA: No, no, no. But you will make it through.

   CÉSAR JÁUREGUI: But, how obsessive, dude, I mean...

   JAIME HERRERA: Ah, no, no, no, no.

   CÉSAR JÁUREGUI: Forcing you to sign all that shit, and all that crap.

   JAIME HERRERA: Oh no, and if not, you know, dude. With the threat that the one going next
   is me.

   [PAUSE CALL RECORDING OF NOVEMBER 29, 2020]

   CÉSAR JÁUREGUI: Stop it. “Oh no, and if not, you know, dude. With the threat that the one
   going next is me.” Go on.

   [RESUME CALL RECORDING OF NOVEMBER 29, 2020]

   [00:10:06]

   CÉSAR JÁUREGUI: Like that?

   JAIME HERRERA: Yes. Ah, do you think that...? And more, dude. [Laughs]

   CÉSAR JÁUREGUI: Fucking sons of bitches.

   JAIME HERRERA: Their process... The problem is that this is taking time. I mean, the
   advantage, right? It depends on who sees it.

   CÉSAR JÁUREGUI: Well, well, let’s see what happens, then. We’re in touch. Thank you.

   JAIME HERRERA: No, no, I mean, in touch. No problem.

   [END OF CALL RECORDING OF NOVEMBER 29, 2020]

   CÉSAR JÁUREGUI: That’s a first call. Then there’s a second call, in which he practically
   corroborates that everything he’s saying, he’s saying under threats, under coercion, under
   pressure, that they’re lies, and that he has to act that way, because his self-assurance is important
   to him. Go on, please.

   [CALL RECORDING OF DECEMBER 28, 2020]


                                                                                                       4
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 7 of 18
   Screen_Recording_20210120-150629_WhatsApp
   Quinn Emanuel Urquhart & Sullivan, LLP
   January 21, 2021
   Transcript by TransPerfect


   CÉSAR JÁUREGUI: But hey, you say there’s a lot of shit and crap there.

   JAIME HERRERA: It’s all of them, but, in the end, well, here now it’s going to depend on, on,
   the judiciary, right?

   [PAUSE CALL RECORDING OF DECEMBER 28, 2020]

   CÉSAR JÁUREGUI: “Well, all of them,” he says, right? “Well, all of them. But here, then, it
   will depend on the judiciary, the judiciary.” In other words, as if saying: “Well, talk about it,
   because what I’m saying is just lies, right? But then, it will depend on the judiciary.” Go on.
   “Mm-hmm. But, since you tell a lot of lies there, I don’t think they can corroborate it clearly.”

   [RESUME CALL RECORDING OF DECEMBER 28, 2020]

   JAIME HERRERA: No, no! I know, but with all the elements that have been integrated, well,
   there it will depend on a judge giving it away.

   CÉSAR JÁUREGUI: Did they force you to testify in the two?

   JAIME HERRERA: No,to a shitload of people. No, you say to testify against you two? right?

   CÉSAR JÁUREGUI: Yes.

   JAIME HERRERA: No - yes, of course. And against many more.

   CÉSAR JÁUREGUI: Well, yes, but, as long as you have had to say a lot of things that are not
   true, well, also [INDISCERNIBLE].

   JAIME HERRERA: Yes. Look, well, at the end of the day, that has to go to processes, right?
   And, to trial, and to -

   CÉSAR JÁUREGUI: Did they force you to testify about others as well?

   JAIME HERRERA: Yes, yes! Not just about you, [INDISCERNIBLE] the entire legislature.

   CÉSAR JÁUREGUI: Well, what I can’t find is, with so much fucking bullshit, dude, how can
   they integrate something? Hmm?

   JAIME HERRERA: Well yes, but they do. It makes you angry because you know they’re lies,
   man, but, fuck, man. And besides, well, when they put a gun to your head...

   [PAUSE CALL RECORDING OF DECEMBER 28, 2020]




                                                                                                       5
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 8 of 18
   Screen_Recording_20210120-150629_WhatsApp
   Quinn Emanuel Urquhart & Sullivan, LLP
   January 21, 2021
   Transcript by TransPerfect

   CÉSAR JÁUREGUI: “It makes you angry because you know they’re lies. And besides, well,
   when they put a gun to your head... What can you do, right? “ I want to believe that it’s
   figuratively. Go on.

   [RESUME CALL RECORDING OF DECEMBER 28, 2020]

   JAIME HERRERA: What can you do, right?

   CÉSAR JÁUREGUI: And who is the motherfucker who does that? I mean, can any fucking
   public prosecutor threaten you? That’s what I find unbelievable.

   JAIME HERRERA: No, well, in my case, well, there are so many things. Fuck, there are even,
   well, a shitload of things, dude.

   [PAUSE CALL RECORDING OF DECEMBER 28, 2020]

   CÉSAR JÁUREGUI: What I’m demonstrating with this revelation is that maybe the main
   witness related to the matter, who is wrongfully, illegally involving María Eugenia Campos
   Galván in the department of justice, is a fake witness. A threatened witness, coerced, who is
   telling lies, who is under pressure, who says what are you going to do, because quite simply,
   well, they put a gun to his head. That they threatened him that if he didn’t say what they wanted,
   well, he would be next. And it is where we should all ask ourselves, whether the institutions of
   law enforcement in Chihuahua should act like this. The public prosecutor’s office is an institut…
   An institution of good faith. What does that mean? That the main purpose of the public
   prosecutor’s office is to clarify the truth, to try to clarify things. But under no circumstances to
   fabricate crimes, obtain false testimonies, compelled, pressured, threatened. That later they go to
   the judiciary, and if one does not know that they’re done like that, well, one can believe that
   what a witness says may be true. As I know them perfectly,

   [00:15:08] I know they’re going to say that this is a fake recording. Well, look, it took us... I
   took on the task of getting the expert report.




                                                                                                       6
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 9 of 18
   Screen_Recording_20210120-150629_WhatsApp
   Quinn Emanuel Urquhart & Sullivan, LLP
   January 21, 2021
   Transcript by TransPerfect

   CÉSAR: Here I’m putting it.

   CÉSAR JÁUREGUI: We have an expert opinion.

   CÉSAR: Thank you.

   CÉSAR JÁUREGUI: Which fully proves that the voice that is being heard is that of Jaime
   Herrera Corral. That I believe that those of us in this room, and those who are watching us, fully
   recognize that voice. But, just in case they want to razzle-dazzle, because I already know them.
   They can say: “No, it’s not my voice, they pressured me, they manipulated me, I’m not the one
   who is saying that.” Here’s the expertise. That fully demonstrates that the voice that I’m showing
   you at this time is that of Jaime Herrera Corral. I demand at this time that the public prosecutor’s
   office summon this person now. And that he explains to them how is it that the testimonies that
   he gave in relation to the files that I have indicated, have been under... Taken under threat, under
   pressure, that they’re lies, that the entire file is full of lies, including his. That they’re not going
   to put a gun to his head, in order to do what has to be done legally. The second question that I
   ask myself, and this is of the utmost importance, is, why is the state attorney general’s office
   waiting for to conclude the file on Jaime Herrara Corral, and hand him over it to the judiciary?
   For him to continue to tell lies in various files, to incriminate people? And just as he cynically
   says here that they’re lies and that he’s under pressure, he can do so in other cases, to make
   easier the public prosecution of people about whom he has no evidence. So that the testimonies
   more or less fit and then the matters are bound over to trial, or even preventive detention,
   although the trials are later lost, but you achieve the immediate objective. What is the
   prosecution waiting for in this case? Can you imagine what they did with other witnesses of a
   lower rank, with the secretaries? With - can you imagine what they could have done in the
   investigation? If witnesses of this profile are threatened, I don’t want to know what type of
   investigation can be done, which is moderately acceptable, so that someone can appear in trial on
   equal terms. And, in terms that this has not been considered a persecution. The seriousness of the
   matter is that this prevents the realization of any fair trial. Because if the public prosecutor’s
   office is forced to carry out these types of actions, nothing guarantees that the entire investigation
   is damaged. I have known cases that fall apart, not because of the severity of things like this,
   which we are fully proving, but over simpler things, procedural failures. But the infamy of
   forcing a person to testify against another, under threat, under coercion,

   [00:20:08] telling him that, otherwise, he’s next, it has only one purpose, which is political
   persecution, to which we have always, to which we have always made reference. This is called
   crime fabrication, simply put. Because if I, as a public prosecutor, don’t focus on clarifying in
   good faith, not testifying, not looking for false testimonies, not looking for false evidence, I’m
   committing a very serious crime. And what I’m presenting to you is not a gossip dispute. I’m
   demonstrating to you that one of the main protected witnesses is threatened. He says that he has
   to testify like this, that he is forced, coerced, to declare, otherwise, he’s next. And I don’t know if
   you noticed; he says that the whole thing comes from the top. I don’t know how high up, nor am
   I going to be irresponsible and say things that I don’t know. That they’re going to make more
   things up. Listen well, they are going to make more things up, you’re going to be surprised at
   what they’re capable of making up. When what they want is for public opinion to believe, what


                                                                                                         7
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 10 of 18
    Screen_Recording_20210120-150629_WhatsApp
    Quinn Emanuel Urquhart & Sullivan, LLP
    January 21, 2021
    Transcript by TransPerfect

    they have built in their mind, and that they want to transfer it to the judicial sphere. And they’re
    going to make up lie upon lie, upon lie, upon lie, and I don’t know now what they’re going to
    make this guy declare. We can only guess. And, I have proven here, well, that no one is
    threatening him, that he’s the one who reached out to me, that he’s the one who is saying from
    his own mouth the terms and conditions of his statements in the files to which I have made
    reference. And I’m sorry but I find it monstrous, serious, grievous, insulting, criminal. That is
    why María Eugenia Campos Galván is at peace, developing her campaign. She’s at peace,
    because she has been fully aware for a long time that testimonies are being fabricated, that expert
    witnesses are being fabricated, that the file is full of lies and falsehoods, for the purpose that I
    have mentioned. And when someone knows from many sources, because what I’m recording is
    the tip of the iceberg. Many people have spoken, to tell us the terms and conditions of those
    investigations. Of course, this will be part of the main evidence that we are going to submit to the
    judiciary in the event that this infamy is prosecuted. But we must clearly point out that what
    we’re asking of the people of Chihuahua is that we don’t allow such an infamy. That we don’t
    allow the political use of public institutions. I want to thank you for coming to this conference. I
    can only thank you for being witnesses and the vehicle for what I had to declare. And I thank you
    very much for coming. Good bye.




                                                                                                      8
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 11 of 18
    Screen_Recording_20210120-150629_WhatsApp
    Quinn Emanuel Urquhart & Sullivan, LLP
    January 21, 2021
    Transcript by TransPerfect

    [00:00:06]

    CÉSAR: Bueno, pues, ¿probaste ya tu micrófono? ¿Licenciado?

    CÉSAR JÁUREGUI: Sí.

    CÉSAR: Prueba si quieres.

    CÉSAR JÁUREGUI: Uno, dos, tres, probando.

    CÉSAR: ¿Ahí, ahí oyen bien todos?

    CÉSAR JÁUREGUI: ¿Sí se escucha con toda claridad?

    VARIOS: Sí.

    CÉSAR JÁUREGUI: Primero que nada –

    CÉSAR: Vamos, ¿vamos a comenzar ya? Entonces, muchas gracias a todos. Y, ¿ustedes?

    VOZ FEMENINA: Listos.

    CÉSAR JÁUREGUI: Primero que nada, agradecerles a ustedes su asistencia, a este ejercicio de
    comunicación. Quisiera comenzar con un artículo de previo y especial pronunciamiento. Esta
    conferencia de prensa, este ejercicio de comunicación, es un ejercicio que nunca hubiese querido
    dar. Está en mi ADN, el no criticar a los gobiernos de mi propio partido. En todo mi historial
    como político, jamás he atacado ni a mi partido, ni a instituciones vinculadas a mi partido, y
    mucho menos a gobiernos emanados de mi partido. Pero, lo que hoy vengo a comunicarles,
    resulta de transcendental importancia, para que se conozca el estado de la procuración de justicia
    en el estado de Chihuahua. De todos ustedes es sabido, porque lo han ustedes seguido de cerca a
    través de sus medios, cuál ha sido la cuestión de la persecución política en contra de María
    Eugenia Campos Galván. Nosotros, hemos acreditado de una y mil maneras, cómo ésta
    persecución política no persigue ningún otro propósito, que impedir a toda costa, primero su
    candidatura, y después el ejercicio de su gobierno constitucional. Un copo – un poco para que me
    entiendan con claridad lo que voy a explicarles, tengo que decirles cómo se fabrican algunos
    casos. Consiguen ustedes algún testigo protegido, a ese testigo protegido lo amenazan, le dicen
    que de no dar la versión que el ministerio público requiere para incriminar una persona, le puede
    ir muy mal, o puede tener consecuencias jurídicas graves para él. Luego consultan ahí o
    consiguen algún peritaje también falso, integran un expediente, lo llevan al poder judicial, y
    luego, consiguen alguna vinculación a proceso, y en casos extremos, se llega a anular totalmente
    la defensa de la persona que está siendo sujeta a ese proceso, mediante la prisión preventiva. Y
    eso, provoca que esa persona no tenga absolutamente ningún elemento para defenderse. Así se
    fabrican los casos, o algunos casos en Chihuahua. No tengo que decirles, que sobre ésta
    persecución política hay antecedentes, que evidenciamos frente a ustedes. Todos ustedes
    recordarán, cómo recientemente demostramos y acreditamos cómo funcionarios de gobierno de


                                                                                                    1
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 12 of 18
    Screen_Recording_20210120-150629_WhatsApp
    Quinn Emanuel Urquhart & Sullivan, LLP
    January 21, 2021
    Transcript by TransPerfect

    primero y segundo nivel, estaban involucrados en una investigación penal, en contra de María
    Eugenia Campos Galván, tratando de conseguir testigos, para inducirlos a declarar en su contra,
    a efecto de poder incriminarla en la comisión de algún delito. Y, eran funcionarios importantes
    del gobierno del estado, quienes estaban vinculados con eso. Entonces, lo que hoy vengo a
    mostrarles, tiene evidentemente un antecedente lógico y causal, que de alguna forma determina
    en forma importante, la forma en que se están desarrollando algunas averiguaciones, a efecto de
    incriminar a personajes, con el único propósito de que políticamente no puedan ellos realizar
    alguna actividad importante. Debo decirles, que desde hace aproximadamente 6 meses, más o
    menos a finales del mes de julio, principios del mes de agosto, un personaje me hablaba a mi
    teléfono, él,

    [00:05:07] para decirme que estaba declarando falsedades ante el ministerio público,
    relacionados con los asuntos que se investigan bajo los expedientes X. En el caso o en la
    averiguación relacionada con María Eugenia Campos Galván y con un servidor. Yo inclusive,
    pensé que estas llamadas obedecían a una estrategia, a efecto de intimidarme, porque recibía yo
    constantemente llamadas amenazantes, etcétera, y dije: “Pues, este sujeto, seguramente forma
    parte de esa estrategia, y me está hablando para intimidarme, o para tratar de menoscabar mi
    ánimo, relacionado con eso”. Entonces, todas las llamadas que hizo, yo no las contestaba o las
    contestaba, y solamente le decía: “¿Qué pasó?” Y, él trataba de narrarme alguna historia, y yo le
    colgaba, y le decía que no me interesaba. Pero, este sujeto siguió insistiendo, insistiendo,
    insistiendo, llamándome constantemente. Y debo decirles, que de las llamadas que él me realizó,
    tengo pruebas total y absolutamente absolutas, que se pueden comprobar en mi recibo de
    teléfono. Porque todos nuestros recibos, si usted no lo pide, dan a conocer los teléfonos en donde
    uno marcó, o donde uno recibió una llamada. Eso es muy importante precisarlo. Debo decirles
    además, que este personaje, hace una narración clarísima de la forma en que obtenían sus
    testimonios, en los asuntos a los que estoy haciendo referencia. Y este personaje, es quizás el
    testigo más importante en los expedientes, al que los que estoy haciendo alusión. Le voy a pedir
    a César, que por favor nos revele el nombre del personaje, y nos dé a conocer las grabaciones de
    las conversaciones a las que estoy haciendo alusión. Adelante, por favor.

    [GRABACIÓN DE LLAMADA DE 29 DE NOVIEMBRE DE 2020]

    JAIME HERRERA: Este, los que no han concretado, eso sí te puedo decir.

    CÉSAR JÁUREGUI: ¿Pos, no que ya lo –

    JAIME HERRERA: Bendito Dios.

    CÉSAR JÁUREGUI: ¿No que ya lo habían mandado?

    JAIME HERRERA: Mmm. Por lo menos de esta parte, no. No, todavía. Pero, de que están en
    chinga, están en chinga. En chinga, en chinga. Día y noche, cabrón.

    CÉSAR JÁUREGUI: Pero, pero, en todo caso, pues, hay puras pinches mamadas, güey. Un
    chingo de mamadas.


                                                                                                      2
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 13 of 18
    Screen_Recording_20210120-150629_WhatsApp
    Quinn Emanuel Urquhart & Sullivan, LLP
    January 21, 2021
    Transcript by TransPerfect


    JAIME HERRERA: Ah, ah no, mira, el punto es – son puras mamadas, incluidas las mías, ¿eh?

    [PAUSA A LA GRABACIÓN DE LLAMADA DE 29 DE NOVIEMBRE DE 2020]

    CÉSAR JÁUREGUI: Paren ahí. “Son puras mamadas, incluidas las mías”. ¿Notan ustedes
    alguna presión? ¿Notan algun… alguna coacción sobre él? ¿Alguna amenaza de mi parte, para
    que declare eso? Prosigue, por favor, César.

    [REANUDA LA GRABACIÓN DE LLAMADA DE 29 DE NOVIEMBRE DE 2020]

    JAIME HERRERA: Así, pos, y forzadas, obligadas.

    [PAUSA A LA GRABACIÓN DE LLAMADA DE 29 DE NOVIEMBRE DE 2020]

    CÉSAR JÁUREGUI: Párate ahí. “Forzadas, obligadas.” “Son puras mamadas, incluidas las
    mías. Forzadas, obligadas. Así tenía que ser”, incluso.

    [REANUDA LA GRABACIÓN DE LLAMADA DE 29 DE NOVIEMBRE DE 2020]

    JAIME HERRERA: Así tiene que ser, ¿eh? Este –

    CÉSAR JÁUREGUI: Pero, ¿a poco un pinche MP te puede presionar a ese nivel?

    JAIME HERRERA: Sí. Ah, bueno eso, pues, pues es hasta arriba, cabrón, si desde arriba ha
    sido el pedo.

    CÉSAR JÁUREGUI: Pero, son puras pinches mentiras, güey, y todo.

    JAIME HERRERA: Por eso, por eso. Esa es la gran ventaja. Hay elementos pa manejar eso.

    CÉSAR JÁUREGUI: Y, ¿tú si firmaste muchas chingaderas, güey? Pos, pa saber.

    JAIME HERRERA: Pos, sí, sí, sí. Mamada y media me han hecho, cabrón.

    [PAUSA A LA GRABACIÓN DE LLAMADA DE 29 DE NOVIEMBRE DE 2020]

    CÉSAR JÁUREGUI: Ahí páralo. Le han hecho de todo, para no caer en la grosería. Adelante,
    por favor.

    [REANUDA LA GRABACIÓN DE LLAMADA DE 29 DE NOVIEMBRE DE 2020]

    CÉSAR JÁUREGUI: Puras mamadas.

    JAIME HERRERA: Puras mamadas, cabrón.


                                                                                                3
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 14 of 18
    Screen_Recording_20210120-150629_WhatsApp
    Quinn Emanuel Urquhart & Sullivan, LLP
    January 21, 2021
    Transcript by TransPerfect


    CÉSAR JÁUREGUI: Ta cabrón, neta.

    JAIME HERRERA: No, no, no. Pero, la van a librar.

    CÉSAR JÁUREGUI: Pero, qué obsesivos, güey, o sea…

    JAIME HERRERA: Ah, no, no, no, no.

    CÉSAR JÁUREGUI: Obligarte a firmar chingadera y media, y la mamada.

    JAIME HERRERA: Ah no, y si no, ya sabes, cabrón. Con la amenaza de que el voy enseguida
    soy yo.

    [PAUSA A LA GRABACIÓN DE LLAMADA DE 29 DE NOVIEMBRE DE 2020]

    CÉSAR JÁUREGUI: Párale. “Ah no, y si no, ya sabes, cabrón. Con la amenaza de que el que
    voy enseguida soy yo”. Adelante.

    [REANUDA LA GRABACIÓN DE LLAMADA DE 29 DE NOVIEMBRE DE 2020]

    [00:10:06]

    CÉSAR JÁUREGUI: ¿Así?

    JAIME HERRERA: Sí. Ah, ¿tú crees que…? Y más, güey. [Risas]

    CÉSAR JÁUREGUI: Hijos de su puta madre.

    JAIME HERRERA: Su proces… El problema es que eso les está llevando tiempo. Digo, la
    ventaja, ¿vedá? Depende de quién lo vea.

    CÉSAR JÁUREGUI: Bueno, pos, vamos a ver qué pedo, pues. Ahí estamos pendientes.
    Gracias.

    JAIME HERRERA: No, no, este, en contacto. Nombre.

    [FIN DE LA GRABACIÓN DE LLAMADA DE 29 DE NOVIEMBRE DE 2020]

    CÉSAR JÁUREGUI: Esa es una primera llamada. Luego hay una segunda llamada, en la que
    prácticamente corrobora, que todo lo que está diciendo, lo está diciendo bajo amenazas, bajo
    coacción, presionado, que son mentiras, y que así tiene que actuar, porque le va su seguridad de
    sí mismo. Adelante, por favor.

    [LLAMADA DE 28 DE DICIEMBRE DE 2020]


                                                                                                       4
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 15 of 18
    Screen_Recording_20210120-150629_WhatsApp
    Quinn Emanuel Urquhart & Sullivan, LLP
    January 21, 2021
    Transcript by TransPerfect


    CÉSAR JÁUREGUI: Pero bueno, dices que hay muchas ahí chingaderas y mamadas.

    JAIME HERRERA: Son todas, pero, al final de cuentas, pues, aquí ahora va a depender de, de,
    del poder judicial, ¿verdad?

    [PAUSA A LA GRABACIÓN DE LLAMADA DE 28 DE DICIEMBRE DE 2020]

    CÉSAR JÁUREGUI: “Pues todas”, dice, ¿verdad? “Pues, todas. Pero, aquí, pues, va a depender
    del poder, poder judicial”. O sea, como diciendo: “Pos, hablen el asunto, porque lo que estoy
    diciendo son puras mentiras, ¿vedá? Pero, pues, va a depender del poder judicial”. Adelante.
    “Mm-hmm. Pero, como dices muchas mentiras ahí, no creo que puedan corroborarlo ellos tan
    pelada”.

    [REANUDA LA GRABACIÓN DE LLAMADA DE 28 DE DICIEMBRE DE 2020]

    JAIME HERRERA: ¡No, no! Yo sé, pero, con todos los elementos que han integrado, pues, ahí
    va a depender de que un juez lo obsequie.

    CÉSAR JÁUREGUI: ¿Te obligaron a declarar en los dos?

    JAIME HERRERA: ¡No, a un chingo de gente! No, ¿tú dices a declarar contra ustedes dos?
    ¿no?

    CÉSAR JÁUREGUI: Sí.

    JAIME HERRERA: No – sí, claro. Y, contra otros muchos más.

    CÉSAR JÁUREGUI: Pues sí, pero, mientras hayas tenido que decir muchas cosas que no son
    ciertas, pues, también [INDISCERNIBLE].

    JAIME HERRERA: Sí. Mira, pues, al final de cuentas, eso se tiene que ir a procesos, ¿no? Y, a
    juicios, y a –

    CÉSAR JÁUREGUI: ¿Te obligaron a declarar también sobre otros?

    JAIME HERRERA: ¡Sí, sí! No nada más sobre ustedes, [INDISCERNIBLE] toda la
    legislatura.

    CÉSAR JÁUREGUI: Pues, es que lo que no encuentro es, con tanta pinche mamada, güey,
    ¿cómo pueden integrar algo? ¿Mmm?

    JAIME HERRERA: Pues sí, pero, lo hacen. A uno le da coraje, porque sabe uno que son
    mentiras, güey, pero, ‘uta, ca’. Y además, bueno, cuando te ponen la pistola en la cabeza…



                                                                                                 5
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 16 of 18
    Screen_Recording_20210120-150629_WhatsApp
    Quinn Emanuel Urquhart & Sullivan, LLP
    January 21, 2021
    Transcript by TransPerfect

    [PAUSA A LA GRABACIÓN DE LLAMADA DE 28 DE DICIEMBRE DE 2020]

    CÉSAR JÁUREGUI: “A uno le da coraje, porque sabe que son mentiras. Y además, bueno,
    cuando te ponen la pistola en la cabeza… ¿Qué haces, no?” Quiero creer que es en sentido
    figurado. Adelante.

    [REANUDA LA GRABACIÓN DE LLAMADA DE 28 DE DICIEMBRE DE 2020]

    JAIME HERRERA: ¿Qué haces, no?

    CÉSAR JÁUREGUI: Y, ¿quién es el cabrón que hace eso? O sea, ¿cualquier pinche ministerio
    público te puede amenazar? Eso es lo que me parece increíble.

    JAIME HERRERA: No, bueno, en mi caso, pues, son tantas cosas. ‘Uta, hay hasta, pos, un
    chingo de cosas, cabrón.

    [PAUSA A LA GRABACIÓN DE LLAMADA DE 28 DE DICIEMBRE DE 2020]

    CÉSAR JÁUREGUI: Lo que estoy acreditando con esta revelación, es que quizás el principal
    testigo relacionado con el asunto, que indebidamente, ilegalmente le están integrando en la
    fiscalía a María Eugenia Campos Galván, es un testigo fake. Un testigo amenazado, forzado, que
    está contando mentiras, que está presionado, que dice que qué quiere que hagas, porque simple y
    sencillamente, pues, te ponen la pistola en la cabeza. Que lo amenazaron de que si no decía lo
    que ellos querían, pues, el que seguía era él. Y, es donde todos nos debemos de preguntar, si las
    instituciones de procuración de justicia en Chihuahua, deben actuar así. El ministerio público, es
    una institus… Una institución de buena fe. ¿Qué quiere decir esto? Que el ministerio público
    tiene como principal propósito, esclarecer la verdad, tratar de que se aclaren las cosas. Pero bajo
    ninguna circunstancia, fabricar delitos, obtener testimonios falsos, obligados, presionados,
    amenazados. Que después van al poder judicial, y si uno no sabe que son sacados así, pues, uno
    puede creer que lo que dice un testigo puede ser verdad. Como los conozco a la perfección,

    [00:15:08] sé que van a decir que este es una grabación falsa. Pues, fíjese que nos tom… Me di a
    la tarea, de sacar el peritaje.

    CÉSAR: Aquí lo pongo.

    CÉSAR JÁUREGUI: Tenemos un peritaje.

    CÉSAR: Gracias.

    CÉSAR JÁUREGUI: Que acredita plenamente que la voz que se está escuchando, es la de
    Jaime Herrera Corral. Que yo creo que quienes estamos en esta sala, y quienes nos están viendo,
    reconocen plenamente esa voz. Pero, por aquello de no te vayas a entumir, porque ya los
    conozco. Pueden decir: “No, no es mi voz, me presionaron, me manipularon, no soy yo el que
    está diciendo eso”. Aquí está el peritaje. Que acredita a plenitud, que la voz que les estoy en


                                                                                                      6
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 17 of 18
    Screen_Recording_20210120-150629_WhatsApp
    Quinn Emanuel Urquhart & Sullivan, LLP
    January 21, 2021
    Transcript by TransPerfect

    estos momentos enseñando, es la de Jaime Herrera Corral. Yo exijo en este momento, que el
    ministerio público cite a este personaje ya. Y que les explique, cómo está eso de que los
    testimonios que vertió en torno a los expedientes que he señalado, han sido aba… Sacados bajo
    amenaza, bajo presión, que son mentiras, que todo el expediente está lleno de mentiras, incluido
    las de él. Que si no le van a poner una pistola en la cabeza, a efecto de que proceda legalmente lo
    que tenga que proceder. La segunda pregunta que yo me hago, y esta es de fundamental
    importancia, es, ¿qué está esperando la fiscalía general del estado, para concluir el expediente de
    Jaime Herrara Corral, y consignarlo al poder judicial? ¿Que siga contando mentiras en diversos
    expedientes, para incriminar a gente? Y así como cínicamente aquí dice, que son mentiras y que
    lo tienen presionado, lo puede hacer en otros expedientes, para facilitarle al ministerio publico la
    persecución de personas, sobre las que no tiene pruebas. Para que los testimonios más o menos
    cuadren y luego se obtenga alguna vinculación a proceso, o incluso prisión preventiva, aunque
    después los juicios se pierdan, pero logras el objetivo inmediato. ¿Qué estará esperando la
    fiscalía en este caso? ¿Se imaginan lo que hicieron con otros testigos de menor perfil, con los
    secretarios? Con – ¿se imaginan lo que pudieron haber hecho en la averiguación? Si están
    amenazando testigos de este perfil, no quiero saber qué tipo de averiguación se puede integrar,
    que medianamente resulte aceptable, para que alguien pueda comparecer a juicio en términos de
    igualdad. Y, en términos de que eso no se ha considerado una persecución. La gravedad del
    asunto, es que esto impide la realización de cualquier juicio justo. Porque si el ministerio público
    se ve obligado a hacer este tipo de prácticas, nada nos garantiza que toda la investigación esté
    dañada. Yo he conocido casos, que se caen no por la gravedad de cosas como esta, que estamos
    acreditando a plenitud. Si no por cosas más simples, de fallas de procedimiento. Pero, la infamia
    de obligar a una persona a dar testimonio en contra de otra, bajo amenaza, bajo coacción,

    [00:20:08] diciéndole que si no el que sigue es él, no tiene más que un solo propósito, que es el
    de la persecución política, a la que siempre, a la que siempre hemos aludido. Esto se llama
    fabricación de delitos, en pocas palabras. Porque si yo como ministerio público, no me avoco de
    verás a esclarecer de buena fe, a no testimoniar, a no buscar testimonios falso, a no buscar
    pruebas falsas, estoy cometiendo un ilícito, gravísimo. Y lo que yo les estoy presentando, no son
    chirinolas. Les estoy acreditando que uno de los principales testigos protegidos está amenazado,
    dice que tiene que declarar así, que tiene que declarar forzado, obligado, que si no sigue él. Y no
    sé si notaron, dice que la cosa viene desde arriba. Yo no sé qué tan arriba, ni voy a caer en la
    irresponsabilidad, de decir cosas que no me constan. Que van a inventar más cosas. Escúchenlo
    bien, que van a inventar más cosas, se van a sorprender de lo que son capaces de inventar.
    Cuando lo que quieren, es que la opinión pública crea, lo que ellos han construido en su mente, y
    que quieren trasladar al ámbito judicial. Y van a inventar mentira sobre mentira, sobre mentira,
    sobre mentira, y yo no sé ahora qué le vayan a hacer declarar a este sujeto. Vayan ustedes a
    saber. Y, yo he acreditado aquí, pues, que nadie lo está amenazando, que él es el que me buscó,
    que él es el que está diciendo de su propia boca, los términos y condiciones de sus declaraciones
    en los expedientes a los que he hecho referencia. Y eso, disculpen, me resulta monstruoso,
    delicado, grave, injurioso, delictivo. Por eso María Eugenia Campos Galván está tranquila,
    desarrollando su campaña. Está tranquila, porque tiene pleno conocimiento desde hace mucho,
    de que se están inventando testimonios, de que se están inventando periciales, de que el
    expediente está lleno de mentiras y de falsedades, con el propósito que les he señalado. Y,
    cuando alguien sabe por muchas fuentes, porque esto que les estoy grabando, es la punta del


                                                                                                       7
Case 1:20-mc-22829-UNA Document 68-1 Entered on FLSD Docket 01/25/2021 Page 18 of 18
    Screen_Recording_20210120-150629_WhatsApp
    Quinn Emanuel Urquhart & Sullivan, LLP
    January 21, 2021
    Transcript by TransPerfect

    iceberg. Mucha gente ha hablado, para decirnos los términos y condiciones de esas
    averiguaciones. Desde luego esto va a formar parte, de las principales pruebas que vamos a
    aportar al, al poder judicial, en dado caso de que llegue a judicializarse esta infamia. Pero, sí
    debemos señalar con toda claridad, que lo que le estamos pidiendo al pueblo de Chihuahua, es
    que no permitamos una infamia de este tipo. Que no permitamos el uso político de las
    instituciones públicas. Yo les quiero agradecer, el que hayan asistido a esta conferencia. No me
    queda más que agradecerles el que hayan podido ser testimonio y vehículo, de lo que tenía que
    declarar. Y, les agradezco mucho el que hayan asistido. Hasta luego.




                                                                                                        8
